Citation Nr: 1531688	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-27 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel







INTRODUCTION

The Appellant served on active duty from July 30 to August 23, 1978.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Appellant testified at a hearing before the undersigned in August 2010.

In October 2010 and April 2014, the Board remanded the claim for additional development.  It has now been returned to the Board for adjudication.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.

The Board again notes that a claim of entitlement to service connection for a chronic back disorder was raised at the August 2010 hearing and referred by the Board in the October 2010 remand.  This issue has not yet been adjudicated, and it is again referred to the agency of original jurisdiction for appropriate action.


FINDING OF FACT

The probative evidence does not demonstrate that the Appellant has an acquired psychiatric disorder that is related to his active duty service.


CONCLUSION OF LAW

The Appellant does not have an acquired psychiatric disorder, which was incurred in or aggravated by his active duty service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9, 4.127 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statute and regulation have been met with regard to the claim.  VA notified the Appellant in June 2007 of the information and evidence needed to substantiate and complete a claim of entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in September 2014.

VA fulfilled its duty to assist the Appellant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  A VA psychiatric examination was performed in December 2010, and the VA examiner provided an addendum opinion in July 2014.  Together, these opinions fully comply with the Board's October 2010 and April 2014 remand instructions and are found to be adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no evidence that additional records have yet to be requested or that additional examinations are in order.

The Board finds there has been substantial compliance with its October 2010 and April 2014 remand directives.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of Stegall v. West, 11 Vet. App. 268 (1998) when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained the requested VA examination and opinions and the Appellant's service treatment records.  VA treatment records were requested from May 2009 to the present, but, as was noted in the September 2014 supplemental statement of the case, it was found that the only record contained in this date range was that of the October 2010 VA examination.  All newly obtained evidence was reviewed prior to the issuance of the September 2014 supplemental statement of the case.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the prior remands.  See Stegall, 11 Vet. App. 268.

As previously noted, the Appellant was provided the opportunity to testify at an August 2010 hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2) (2014).  These duties consist of (1) fully explaining the issue pertinent to the claim on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  During the hearing, the undersigned identified the issue on appeal and the elements necessary to substantiate the claim.  The Appellant testified as to his symptoms and experience in service.  The Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant, 23 Vet. App. 488.  There have been no allegations to the contrary, and the Appellant and his representative have not requested another hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Appellant has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Appellant claims that he is entitled to service connection for an acquired psychiatric disorder that initially manifested during his active duty service.  The Appellant testified in August 2010 that he was told in service that he was unfit for service either because of a back injury he incurred or because of a mental disorder.  Board Hearing Transcript 3-4.  He stated that since service, he has had trouble holding a job and relating to other people.  Id. at 5.  He did not remember any particular incident that occurred in service that caused his psychiatric disorder or when after service he first began receiving mental health treatment.  Id. at 3-4, 7.  The Appellant's spouse testified that the Appellant can be violent and has overdosed on pills.  Id. at 6-7.

An August 1978 report from the Appellant's company commander indicated that the Appellant was "extremely immature and exhibits behavior problems in making an effort to adapt himself to military life."  He stated that the Appellant had obtained muscle relaxers and "promptly overdosed on the medication" and that he had "begged continually for a discharge and further indicated a lack of desire to become a soldier by abusing sick call and constantly complaining of physical problems that lack medical substantiation."  An August 1978 counselling report found that the Appellant showed no self-discipline and poor attitude.  A September 1978 Report of Investigation states that the Appellant had taken an overdose of pills and that he had told other trainees he would do this in order to receive a discharge from service.  A psychiatric evaluation determined that he did "have mental control at the time he overdosed," and the incident was found to be not in the line of duty, and due to the Appellant's own misconduct.  A September 1978 physician's letter stated that the Appellant was "mentally responsible both to distinguish right from wrong and adhere to the right" at the time of his overdose.  The Appellant was ultimately recommended for discharge due to his inability to take responsibility for his actions and to improve his poor performance.

The Appellant's private treatment records show regular treatment for psychiatric disorders and substance abuse since at least 1987, under various psychiatric diagnoses, including alcohol dependence, cocaine dependence, depressive disorder, mood disorder, intermittent explosive disorder, borderline personality disorder, and antisocial personality disorder.  The Appellant reported in December 1987 that he had served in the National Guard for one month in 1975 but was discharged because he was "too mean" and that his record showed that he had tried to kill himself.  In August 1994, he reported drug and alcohol use in childhood.  In September 1994, he reported that he spent one month in the National Guard but was discharged from service when he overdosed on muscle relaxers and another pill given to him by a friend.  In October 2003, he reported that he left service because he was taking medication against recommendations and did not meet "their standards," and in December 2003 he also stated that he was discharged from the service for trying to kill himself.

In December 2010, the Appellant was afforded a VA psychiatric examination.  The Appellant discussed the alcohol and behavioral problems he had as a youth and stated that he did not know why he was discharged from the military.  The examiner noted that a Report of Investigation from September 1978 indicated that the Appellant had told other trainees that he would take an overdose of pain medicine in order to obtain a discharge and that his records showed that he had refused to participate in training.  The examiner discussed the Appellant's lengthy history of mental instability, including numerous different psychiatric diagnoses, alcohol abuse, and violent behavior.  The examiner diagnosed the Appellant with mood disorder with paranoid features due to alcohol and chemical dependency and antisocial personality disorder.  The examiner opined that the Appellant's mental disorders much less likely than not arose during his 24 days of service.  He noted that the Appellant had a history of conduct disordered behaviors and substance abuse before service and that the Appellant was discharged because his immaturity and behavioral problems made him an unsuitable candidate for service.  He opined that the Appellant's personality disorder arose before service, that the mood disorder arose from the personality dysfunction as well as the history of chemical dependency and alcohol abuse, and that none of his mental or chemical dependency disorders resulted from his military service.

A July 2014 addendum medical opinion was obtained from the psychologist who performed the Appellant's December 2010 VA examination.  The examiner stated that the Appellant's mood disorder did not clearly and unmistakably preexist his military service and less likely than not had its onset during service or was otherwise attributable to service.  He explained that the Appellant's service records and his pattern of conduct disordered behaviors prior to service clearly showed a pattern of behavior, emotions, and cognitions consistent with antisocial personality disorder, and not a mood disorder.  He discussed the Appellant's service treatment records, including that the Appellant was not found to have a mood disorder in service and the Appellant's behavior of purposefully overdosing in order to obtain a discharge and the findings of immaturity and disciplinary problems.  The examiner also discussed the Appellant's post-service behavior, including many episodes of substance abuse and violence.  He opined that based on this evidence, the Appellant's antisocial personality disorder arose before service, and the mood disorder arose from the "personality dysfunction as well as his marked history of chemical dependency and alcohol abuse" "sometime after military service as the consequences of his antisocial behavioral pattern and chemical dependency grew greater."  He noted that it was clinically accepted that a long history of chemical dependency can disrupt mood and interpersonal functioning.  The examiner also found that the Appellant's antisocial personality disorder was not subject to a superimposed injury or disease during active service that resulted in additional disability, as there was no showing of any other diseases or injuries, including any psychiatric diagnoses, in service which could have been superimposed on that disorder.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 C.F.R. § 3.303(a); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection based on chronicity or continuity of symptomatology alone pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Antisocial personality disorder is not a chronic disease, or, in the case of mental disorders, a psychosis, for which presumptive service connection may be granted, and there is no evidence that the Appellant has been diagnosed with psychosis at any time.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Personality disorders are considered developmental defects by VA regulation and as such are not diseases or injuries within the meaning of applicable legislation for VA compensation purposes and, hence, generally not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.

After reviewing all of the evidence of record, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  The evidence of record clearly establishes that the Appellant has a current psychiatric disability, which has been variously diagnosed as depressive disorder, mood disorder, and intermittent explosive disorder.  There is not, however, any evidence of the remaining necessary elements for service connection-incurrence of a disease or injury in service and a causal relationship between that disease or injury to the current disability-and the claim must be denied.  See Shedden, 381 F.3d at 1167.

There is no competent medical evidence indicating that any of the Appellant's current psychiatric diagnoses are related to service.  The December 2010 examination report and July 2014 addendum provide the only competent, probative medical evidence on the question of whether the Appellant's current psychiatric disorder is related to service.  The examiner discussed the Appellant's medical history and assertions, but found that the Appellant's mood disorder did not arise during service, but instead began years after separation from service as a result of the Appellant's antisocial personality disorder, his antisocial behavioral patterns, and a long history of chemical dependency.  He provided adequate rationale for this opinion, and his findings are fully supported by the other evidence of record.
Regarding the Appellant's general assertion that his psychiatric disorder had its onset during service, the Board recognizes that he is competent to report on certain symptoms within his own scope of observation.  In certain instances lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (concerning a dislocated shoulder).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Furthermore, the Appellant's service records do confirm that the Appellant had problems adjusting in service, to the extent that he overdosed on medication in order to be discharged from service.  However, evidence of behavioral problems in service does not establish that the Appellant's currently diagnosed mood disorder had its onset during service.  The Appellant does not possess the appropriate medical training and expertise to issue a diagnosis regarding these symptoms.  A psychiatric disorder is a complex medical matter, and determining whether symptoms rise to the severity and frequency that would warrant a diagnosis of a psychiatric disorder requires psychiatric or psychological training.  The Appellant is not competent to determine whether he met the criteria for a psychiatric diagnosis during the time of his service, nor is he competent to opine on the etiology of his current psychiatric diagnoses.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Therefore, on the question of whether the Appellant's current psychiatric disorders had their onset during service or are related to any event in service, the Board must turn to the opinion of a competent medical professional, which it finds to be of greater probative weight than the Appellant's general lay assertions.

The Board notes that the Appellant's primary diagnosis is antisocial personality disorder, and the December 2010 VA examiner found that this disorder pre-existed his military service.  As noted above, VA regulations generally preclude compensation for such disorders, unless there is a disability that resulted from a mental disorder superimposed upon a personality disorder.  38 C.F.R. §§ 3.303(c), 4.9.  The July 2014 VA opinion clearly found that the Appellant's antisocial personality disorder was not subject to a superimposed injury or disease during active service that resulted in additional disability, explaining that there was no showing of any other diseases or injuries in service which could be found to have superimposed on the personality disorder.  There are no contradictory medical opinions to the July 2014 opinion, and no competent medical evidence indicating any superimposed disease or injury on the Appellant's personality disorder during or due to service. 

The weight of the competent and probative medical evidence of record fails to establish that the Appellant's mood disorder or any other psychiatric disorder had its onset during service or is related to any event during service.  The Appellant's antisocial personality disorder, which pre-existed his active duty service, is not a disease or injury within the meaning of applicable legislation for VA compensation purposes, and no further disability resulted in service from a mental disorder superimposed on the personality disorder.  Neither the Appellant nor his representative has presented or identified any contrary medical evidence or opinion that would support a finding that the Appellant's psychiatric disorder is related to his service or that a disability resulted from a superimposed mental disorder during service.  The preponderance of the evidence is therefore against the claim for entitlement to service connection for an acquired psychiatric disorder.  In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.  


____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


